CLAYTON, Justice,
dissenting.
The majority of the court has reversed appellant’s conviction for aiding and abetting voluntary manslaughter and aiding and abetting armed robbery on the grounds that there was insufficient evidence to justify submitting the case to the jury. I disagree and respectfully dissent from the opinion and holding of the court.
As has been noted by the court, the standard to be used by the trial judge in assessing the sufficiency of the evidence in order to determine whether the case should be submitted to the jury is that after considering the evidence as a whole “it would not be clearly unreasonable for a jury to find the defendant guilty . . . .” Trowel v. Commonwealth, Ky., 550 S.W.2d 530 (1977). It would appear that there are two distinct aspects of this criterion: first, that the judge consider the evidence as a whole, meaning all the evidence viewed most .favorably to the Commonwealth (Jones v. Commonwealth, Ky., 554 S.W.2d 363, 366 (1977)); and second, after looking at the evidence to decide if it would not be clearly unreasonable for a jury to find the defendant guilty. Taken together, those two elements should make this or any reviewing court extremely hesitant to supplant the decision of the trial court with its own opinion.
It has been established law for some years that a conviction based on circumstantial evidence may be upheld and, as the majority opinion quotes, “In most instances the question of the sufficiency of circumstantial evidence is for a jury.” Moore v. Commonwealth, Ky., 488 S.W.2d 703 (1972). Although “the evidence of guilt was somewhat short of spectacular,” Jones v. Commonwealth, 554 S.W.2d at 365, in this case a reasonable mind could, I think, be justified in concluding that the appellant Rutland was guilty of the aiding and abetting offenses with which he was indicted. The most incriminating piece of evidence was the uncontested testimony by one of the investigating officers that Rutland stated to him that he could solve the case and could tell the officer who committed the murder. This would certainly indicate to a reasonable person a significant degree of complicity to the crimes. Adding to that evidence the facts that the murder weapon belonged to Rutland’s father and that the weapon was found in the vicinity of the manslaughter-robbery, that Rutland had left Alabama shortly before the date of the crimes and had traveled north to Detroit during that time could, taken collectively, make it reasonable for a jury to find Rut-land guilty.
The jury was, and is, totally free to reject whatever theory the prosecution presents should they question its validity or if they have any reasonable doubts as to whether the individual charged is the guilty party.
To say that “it would not be clearly unreasonable for a jury to find a person guilty” is not mere legal rhetoric to be taken lightly or perfunctorily but rather á *686very serious consideration to be implemented by the courts at both the trial and the appellate levels. Just as the jury is guided by the instructions and the standards of proof presented to it, so should the judiciary be guided by the standards it sets for itself.